DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-10, 13-17, 19-20 are pending.  Claims 4, 5, 11, 12, 18 have been cancelled.  Claims 1, 6-8, 13-15, 19-20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 6-8, 13-15, 19-20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 12/12/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.
Applicant asserts that the Simons reference does not disclose/suggest different respective permission sets of a plurality of persons to access prescription resources associated with the patient.  Examiner respectfully disagrees.  Simons teaches an access level filter which grants different permissions/access levels of different users (family members/friends) to medical information including medication. (see claim 13).  Therefore, the applied prior art  discloses the claimed limitations and the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (US Pub. 20210319872 A1) and further in view of Atkinson et al. (US Pub. 20210081517 A1) further in view of Simons et al. (US Pat. 8095381 B2).

Regarding claim 1, Valentine discloses a computer-implemented method for authenticating a user to access a prescription resource, the method comprising: obtaining, via one or more processors, an indication of a request to access the prescription resource (para. 75- The App allows the patient to ask certain questions regarding when they took their last dose of the drug (or drugs, for multidrug dispensers), how much medication is left, when their next dose is due, the medication's expiration/beyond-use date, and the drug's package insert information, etc. It further provides access to personalized analytical charts, some which may be downloaded from the Integrated Support Center's servers or created by the App from the limited information stored by the App, to show how the patient's symptoms are affected when the patient takes a drug dose over time. This is designed to aid in patient prescription persistence, reinforce the importance of prescription compliance, and assist the patients in discussions with the prescriber related to pain management and any drug tolerance and/or side effect issues (depends on the types of information the prescriber designates be tracked)), the request obtained via an electronic computing device associated with a user (para. 281- Thereafter, when the Patient 6 clicks on the Drug Specific App 12 the Biometric Logon 280 screen appears); identifying, via the one or more processors, an authentication action prerequisite to providing access to the requested prescription resource (para. 281- Biometric Logon 280 screen appears); obtaining, via the one or more processors, voice data corresponding to the user, the voice data provided by the user via a microphone of the electronic computing device (para. 129- Biometric Authentication (AKA Biometric Identification, Biometric Sign On) encompasses but is not limited to biometric technologies that digitally capture fingerprint, palm and full-hand scanners, voice,); based upon the identifying of the user, authenticating, via the one or more processors, the identified user to access the requested prescription resource based (para. 20- the patient speaks the passcode into the integrated microphone of the intelligent device. The processor in the intelligent device then authenticates the patient by evaluating the spoken passcode with the stored voice-code); and providing, via the one or more processors, one or more user interfaces to the electronic computing device to facilitate access to the requested prescription resource for the authenticated user. (para. 243- Biometric Authentication module 202 encompasses the utilization of a biometric authentication screen and/or digital interface which allows the patient, upon authentication, to automatically move to the first Drug Specific Dispensing Algorithm 13 screen; para. 329-330)
Valentine does not specifically teach comparing, via the one or more processors, the obtained voice data to reference voice data corresponding to one or more persons authorized to access the requested prescription resource and identifying the user as a particular one of the plurality of persons.  However, this concept is well known and used in the art as evidenced by Atkinson (see para. 56, 182) and therefore, one skilled in the art would have found it obvious to utilize it in Valentine as a well known way of determining voice authentication for identifying a particular user.  (para. 56- One exemplary method of evaluating a voiceprint is pattern matching (e.g. comparing and evaluating a previously generated voice-code with the locally generated voiceprint). para. 182- For example, with voice-codes for family members and healthcare providers in addition to those for the patient. With multiple voice-codes for example, an alternate authorized user can substitute for the primary one (e.g. a pre-authorized healthcare provider can substitute for the patient). Multiple voice-codes (and preferably in combination with multiple passcodes) can also be used in applications benefiting from the presence of both or two different parties (e.g. both a patient and a caregiver) have to be authenticated within a short period of time of each other.)
Atkinson does not specifically teach obtaining, via the one or more processors, access permission information defining different respective permission sets of a plurality of persons to access prescription resources associated with the patient, the prescription resources including the requested prescription resource and granting access based on the permission set for the identified user.  However, this concept is well known and used in the art as evidenced by Simons which teaches an access level filter which grants different permissions/access levels of different users (family members/friends) to medical information including medication. (see cl. 13) and therefore, one skilled in the art would have found it obvious to utilize it in Atkinson as a simple alternative to achieve the desirable effect of customizing who has access to which patient’s data to protect privacy of sensitive data (col. 3, lines 33-55).  

	Regarding claim 2, Valentine discloses in the computer-implemented method of claim 1, wherein providing the one or more user interfaces comprises providing an interactive voice interface to the electronic computing device. (claim 1- A Drug Specific App used to control a drug dispenser that allows the patient/user to designate his/her language preference and, if desired, voice prompts, commands and responses to interface with the Drug Specific App)

Regarding claim 3, Valentine discloses in the computer-implemented method of claim 1, wherein providing the one or more user interfaces comprises providing an interactive graphical user interface to the electronic computing device.(para. 54- The novel Drug Specific and Patient Tailored App, which can be operated from a standalone drug dispensing device and/or interface device (smartphone, tablet and/or computer, etc.))

Regarding claim 7, Valentine discloses in the computer-implemented method of claim 1, wherein authenticating the user to access the requested prescription resource includes using the comparison of the voice data in combination with one or more further authentication factors. (para. 243- The Biometric Authentication 202 can constitute one or a combination of more than one biometric authentication method. Examples include Iris Scanning systems, Retinal Scanning systems, Fingerprint Scanning systems, Password Sign-on systems, Facial Scanning systems, Voice Scanning systems, Gesture Recognition systems, automatic server generated temporary password systems, etc.)

Regarding claim 6, Atkinson discloses in the computer-implemented method of claim 5, wherein the authenticated user is at least one of a parent, guardian, or caregiver of the patient corresponding to the prescription resource. (para. 182- For example, with voice-codes for family members and healthcare providers in addition to those for the patient. With multiple voice-codes for example, an alternate authorized user can substitute for the primary one (e.g. a pre-authorized healthcare provider can substitute for the patient). Multiple voice-codes (and preferably in combination with multiple passcodes) can also be used in applications benefiting from the presence of both or two different parties (e.g. both a patient and a caregiver) have to be authenticated within a short period of time of each other.)

Regarding claims 8-10, 13-14, they are rejected as applied to claims 1-3, 6-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-3, 6-7.  The applied prior art also discloses the corresponding architecture.  

Regarding claims 15-17, 19-20, they merely recite a computer program that when executed, performs the functional steps of method claims 1-3, 6-7, and thus, rejected for the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433